Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
First Mariner Bank appeals the district court’s order affirming the bankruptcy court’s order granting the Debtors’ Motion to Avoid Lien. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. First Mariner Bank v. Johnson, Nos. 8:09-cv-00053-RWT; 08-*71418682 (D. Md. Dec. 24, 2008 & Sept. 3, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.